        Case 3:18-cv-01012-JWD-SDJ          Document 44      02/18/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

LATOYA LYNETTE WILLIAMS
                                                                CIVIL ACTION
VERSUS
                                                                NO. 18-1012-JWD-SDJ
RACETRAC PETROLEUM
                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.43) dated February 3, 2021, to which no objection

was filed,

       IT IS ORDERED that Defendant’s Motion for Summary Judgment (R. Doc. 32) is

GRANTED and that Plaintiff’s cause of action is DISMISSED with prejudice.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on February 18, 2021.


                                                   S
                                      JUDGE JOHN W. deGRAVELLES
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
